Citation Nr: 1107340	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
osteomyelitis, residuals of a fracture to the right tibia.

2.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II.

3.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 
1970, including service in the Republic of Vietnam from March 
1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Philadelphia, 
Pennsylvania VA Regional Office (RO) which denied the Veteran's 
claim for service connection for PTSD. 

The Veteran also appeals from a January 2007 rating decision 
which denied his claims for an increased rating for his diabetes 
mellitus and osteomyelitis, residuals of a fracture of the right 
tibia.

Jurisdiction over this matter was transferred to the Boston RO 
immediately after the issuance of the January 2007 rating 
decision.

The Veteran failed to appear for a Board hearing scheduled at the 
RO in October 2009.  His hearing request is; therefore, deemed to 
be withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issue of entitlement to a temporary total rating under 
38 C.F.R. § 4.29 (2010) based upon a hospitalization was 
raised in an October 1986 letter but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for osteomyelitis 
and diabetes mellitus, type II, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., and will be 
discussed in the REMAND section of this decision.  VA will notify 
the Veteran if further action is required.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that a VA 
psychologist has linked to an in-service stressor involving fear 
of hostile military activity in Vietnam.


CONCLUSION OF LAW

The criteria for the grant of service connection for PTSD are 
met.  38 U.S.C.A. § 1110 (West 2010); 75 Fed. Reg. 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(4))


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is inapplicable where further assistance could not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence 
of a current disability; (2) of in-service incurrence or 
aggravation of a disease or injury; and (3) of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA has recently amended its regulations governing service 
connection for PTSD to provide that If a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor. For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(4)).

The revised regulation became effective July 13, 2010, and 
applies in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)).

In this case, the Veteran has been consistently diagnosed as 
having PTSD by VA mental health professionals.  In an August 2005 
"Information in Support of Claim for Service Connection for 
Post-traumatic Stress Disorder" the Veteran indicated that his 
stressor related to his in-service leg infection when he feared 
losing his leg and that he did not experience "close combat" in 
Vietnam.  However, a January 2007 VA treatment note shows that 
the Veteran reported that he did "see combat" during his 11 
months in Vietnam.  The diagnosis was PTSD-Chronic, with delayed 
onset.  This note was co-signed by a VA psychologist.

The Veteran did not receive decorations indicative of 
participation in combat and he has denied "close combat."  The 
January 2007 treatment note shows; however, that a VA 
psychologist linked the diagnosis of PTSD to the stressor of 
having seen combat.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 383 (1998) (when an examiner listed a stressor and proceeded 
to diagnose PTSD, the diagnosis is deemed to have been based on 
the listed stressor).

Seeing combat would be a circumstance that would involve actual 
or threatened harm or death and meets the definition of hostile 
military action.  The Veteran's report is consistent with the 
circumstances of his service in Vietnam during 1968 and 1969.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for the grant of service connection for 
PTSD are met.  The appeal is; therefore, granted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran was afforded a VA examination for diabetes mellitus 
in August 2006 and for osteomyelitis in September 2006.  The 
claims file contains very little recent clinical evidence 
pertaining to these disorders.  The Veteran's representative 
requested that VA provide new VA examinations.

In February 2007, the Veteran was hospitalized for treatment of 
osteomyelitis.  The Veteran is entitled to a new examination when 
there is evidence of a change in the disability since the last 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The Veteran's hospitalization provides evidence of worsening and 
warrants a new examination.

There have been no reports referable to diabetes since the last 
examination; however, the claims folder contains an August 2008 
request by the RO for VA examinations for the Veteran's 
disabilities.  It does not appear that the examinations were 
undertaken.  This should be clarified.

A January 2008 VA treatment note shows that the Veteran was in 
receipt of Social Security Administration Disability Insurance 
(SSDI) benefits.  It was indicated that these benefits were based 
in part on diabetes.  The actual decision by SSA, and the medical 
records on which that decision was based, are not of record. 
These records are potentially pertinent to the claims of 
entitlement on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits. 

All efforts to obtain these records should be 
documented in the claims file.

2.  The RO/AMC should clarify whether the 
Veteran was afforded the VA examinations 
requested in August 2008, and obtain reports 
of any examinations that were conducted.

3.  If newly obtained evidence shows any 
change in the severity of the Veteran's 
diabetes mellitus, the RO/AMC should afford 
him a VA examination to evaluate the current 
severity of that disease.  The claims file 
must be made available to the examiner and 
the examiner should indicate in the report 
that the file was reviewed. All indicated 
tests and studies should be conducted.

The examiner should report the nature and 
severity of all clinical manifestations of 
the Veteran's diabetes mellitus, including 
symptoms and resulting complications.

The examiner should specifically comment on 
whether the Veteran requires insulin, a 
restricted diet, and/or regulation of 
activities as well as the frequency and 
duration of any hospitalizations for 
hypoglycemic reactions or ketoacidosis.  The 
examiner should also comment on whether 
maintenance of the Veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

4.  Following the completion of the 
development listed in items numbered one and 
two, the RO/AMC should afford the Veteran a 
VA examination to evaluate the current 
severity of the service connected 
osteomyelitis.  The claims file must be made 
available to the examiner and the examiner 
should indicate in the report that the file 
was reviewed.   All indicated tests and 
studies should be conducted.

The examiner should report the severity of 
all clinical manifestations of the Veteran's 
osteomyelitis, including any periods of 
active disease, symptoms and resulting 
complications.

The examiner should specifically comment on 
whether the Veteran's osteomyelitis involves 
definite involucrum or sequestrum, with or 
without discharging sinus.  In addition, the 
examiner should comment on whether his 
osteomyelitis involves the pelvis, vertebrae 
or extends into the major joints or with 
multiple localization or with a long history 
of intractability and debility, anemia, 
amyloid liver changes or other continuous 
constitutional symptoms.

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

5.  The RO/AMC should review the examination 
report(s) to ensure that it contains all 
information and opinions requested in this 
remand.

6.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


